 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    UNITED STATES OF AMERICA,                             Case No. 2:16-cr-00265-GMN-CWH
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    ERNESTO MANUEL GONZALEZ, et al.,
10                           Defendants.
11

12          Presently before the court is defendant Ernesto Manuel Gonzalez’s motion for order

13   requiring government to inspect and produce federal law enforcement witness personnel file

14   information that cast doubt on credibility (ECF No. 700), filed July 30, 2018, the government’s

15   response (ECF No. 1168), filed September 27, 2018, and Gonzalez’s reply (ECF No. 1209), filed

16   October 1, 2018.

17          Defendants Morales, Palafox, Coleman, Campos, Henderson, Siemer, Davisson, Lopez,

18   Lozano, Dunlap Neddenriep, Juarez, Gillespie, Perez, Garcia, Halgat, Chelby, Ramirez, and Voll

19   move to join the motion. (ECF Nos. 706, 711, 719, 726, 731, 735, 744, 750, 757, 765, 775, 780,

20   785, 789, 833, 875, 957, 996, 1079). Defendants Juarez, Coleman, Campos, Henderson, and

21   Garcia joined Gonzalez’s reply. (ECF Nos. 1220, 1226, 1245, 1252, 1284).

22          Gonzalez moves for the disclosure by the government of information which casts doubt on

23   law enforcement witness credibility, citing United States v. Henthorn, 931 F.2d 29 (9th Cir. 1991)

24   and related cases, at least 30 days prior to trial. The government indicates that it is aware of its

25   obligations under Henthorn and in this case will comply with its discovery obligations 30 days

26   before trial, currently scheduled for January 28, 2019. Min. Order (ECF No. 692). There being

27   no dispute between the parties regarding Henthorn obligations, the motion is granted. Nor does

28   the government oppose the joinders to the motion.
 1          IT IS THEREFORE ORDERED that defendants Morales, Palafox, Coleman, Campos,

 2   Henderson, Siemer, Davisson, Lopez, Lozano, Dunlap Neddenriep, Juarez, Gillespie, Perez,

 3   Garcia, Halgat, Chelby, Ramirez, and Voll motions for joinder (ECF Nos. 706, 711, 719, 726,

 4   731, 735, 744, 750, 757, 765, 775, 780, 785, 789, 809, 833, 875, 957, 996, 1079) are GRANTED.

 5          IT IS FURTHER ORDERED that defendants Juarez, Coleman, Campos, Henderson, and

 6   Garcia motions for joinder to Gonzalez’s reply (ECF Nos. 1220, 1226, 1245, 1252, 1284) are

 7   GRANTED.

 8          IT IS FURTHER ORDERED that Gonzalez’s motion for order requiring government to

 9   inspect and produce federal law enforcement witness personnel file information that cast doubt on

10   credibility (ECF No. 700) is GRANTED. Such disclosures are due no later than December 28,

11   2018 for defendants Palafox, Lopez, Gillespie, Perez, Gonzalez, Campos, Morales, and Garcia.

12          IT IS FURTHER ORDERED that the government’s Henthorn disclosure is due no later

13   than 30 days before the trial for the remaining defendants.

14

15          DATED: December 11, 2018

16

17

18                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
